Illinois Official Reports

                                          Appellate Court



                                 In re J.H., 2014 IL App (3d) 140185



Appellate Court              In re J.H. (The People of the State of Illinois, Petitioner-Appellee, v.
Caption                      Crystal H., Respondent-Appellant).



District & No.               Third District
                             Docket No. 3-14-0185



Rule 23 Order filed          July 14, 2014
Motion to publish
allowed                      August 14, 2014
Opinion filed                August 14, 2014

Held                         Respondent mother’s parental rights were properly terminated where
(Note: This syllabus         the trial court’s finding that she failed to make reasonable progress
constitutes no part of the   toward the return of her minor daughter was not against the manifest
opinion of the court but     weight of the evidence and the trial court properly admitted the
has been prepared by the     records of a rehabilitation center as a business record to show that she
Reporter of Decisions        continued her relationship with her paramour, who had whipped the
for the convenience of       child on the face with a belt and had a violent temper, notwithstanding
the reader.)                 respondent’s contention that the State failed to show that the center
                             was an “agency” pursuant to the Juvenile Court Act, since respondent
                             failed to allege how the center failed to qualify as an agency and did
                             not cite any case law supporting her argument.



                             Appeal from the Circuit Court of Peoria County, No. 10-JA-308; the
Decision Under               Hon. Albert Purham, Jr., Judge, presiding.
Review

Judgment                     Affirmed.
     Counsel on               Louis P. Milot, of Peoria, for appellant.
     Appeal
                              Jerry Brady, State’s Attorney, of Peoria (Richard T. Leonard, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



                              JUSTICE WRIGHT delivered the judgment of the court, with opinion.
     Panel
                              Presiding Justice Lytton and Justice O’Brien concurred in the
                              judgment and opinion.

                                               OPINION

¶1         The trial court found respondent mother, Crystal H., unfit for failing to make reasonable
       progress toward returning the minor, J.H., home. 750 ILCS 50/1(D)(m)(iii) (West 2012).
       Mother’s parental rights were terminated and she appeals only the finding of unfitness. We
       affirm.

¶2                                           BACKGROUND
¶3          Minor J.H. was born on August 20, 2004. On October 27, 2010, the State filed a petition for
       adjudication of wardship alleging the minor was abused and neglected. The first count alleged
       the minor was abused because mother’s paramour, Martel Willis, inflicted physical injury on
       the minor after he whipped the minor in the face with a belt. Count II alleged the minor’s
       environment was injurious to her welfare because: (1) mother’s paramour inflicted physical
       injury on the minor when he whipped her in the face with a belt; (2) mother was aware her
       paramour had a violent temper because mother was a victim of her paramour’s domestic
       violence on at least two occasions and allowed her paramour to act as the minor’s caretaker; (3)
       mother was going to take out an order of protection against her paramour, but did not; (4)
       mother allowed her paramour’s mother to watch the minor; (5) mother failed to complete a
       drug test on October 25, 2010; and (6) on October 26, 2010, mother attempted to transfer
       guardianship of the minor to a relative. That same day, the trial court entered an order placing
       the minor in shelter care.
¶4          On February 7, 2011, the trial court entered a dispositional order finding mother unfit
       based on the allegations contained in the petition and mother’s “drug use.” The trial court
       named the minor a ward of the court and named the Department of Children and Family
       Services (DCFS) as her guardian. The trial court also ordered mother to execute all
       authorizations for releases of information requested by DCFS, obtain a drug and alcohol
       assessment and successfully complete any course of recommended treatment, perform three
       random drug drops per month, maintain stable housing, and successfully complete counseling,
       a parenting course, and a domestic violence course as recommended by DCFS.
¶5          At the July 11, 2011, January 9, 2012, and July 2, 2012, permanency review hearings, the
       trial court ordered the permanency goal to be to return the minor home within one year. At the
       fourth permanency hearing on November 6, 2012, the court ordered the goal changed to


                                                  -2-
       substitute care pending termination of parental rights because mother failed to make
       “reasonable efforts” toward completing her service plan and the permanency goal.
¶6         On April 18, 2013, the State filed a petition to terminate mother’s parental rights pursuant
       to the Adoption Act (the Act) (750 ILCS 50/1 et seq. (West 2012)). The petition alleged mother
       was an unfit person because she failed to make reasonable progress toward the return of the
       minor to her care during any nine-month period after the end of the initial nine-month period
       following the adjudication of neglect (specifically February 5, 2012, to November 5, 2012)
       (the relevant time period). 750 ILCS 50/1(D)(m)(iii) (West 2012).
¶7         On April 22, 2013, at the fifth permanency hearing, the trial court ordered the permanency
       goal to remain substitute care pending termination of parental rights.
¶8         On September 4, 2013, the matter proceeded to an unfitness hearing. On the State’s motion
       and without objection, the trial court admitted into evidence mother’s counseling records from
       Lutheran Social Services of Illinois. Mother objected to the admission of certified records from
       Proctor First Care and Human Service Center/White Oaks Rehabilitation Center (White Oaks)
       on the grounds those records constituted inadmissible hearsay. After the State informed the
       court that the documents were created in the normal course of business and were certified, the
       court admitted those records.
¶9         The counseling records from Lutheran Social Services revealed mother cancelled her
       counseling sessions on April 11, May 23, June 6, September 10, and October 29, 2012. In
       addition, mother failed to attend her counseling sessions on June 13, July 11, August 29, and
       October 4, 2012. On September 12, 2012, mother’s counselor went to mother’s home for a
       counseling session, but mother was not home or did not answer the door. On June 8, and
       August 1, 2012, mother’s counselor noted mother was unwilling to implement the skills
       learned and had not made progress toward parenting the minor.
¶ 10       The records from Proctor First Care established mother tested positive for hydrocodone on
       August 6, 2012. Mother’s substance abuse treatment records from White Oaks revealed
       mother attended treatment on April 13, 2012, and mother refused a request to provide a drug
       drop after staff noticed she appeared to be under the influence of some substance. Mother did
       not have any contact with the treatment center after July 27, 2012, resulting in mother’s
       unsuccessful discharge from treatment on September 6, 2012.
¶ 11       The State presented the testimony of Jason Leigh, a police officer with the Peoria police
       department, who testified that on October 4, 2012, he was investigating a report of a stolen cell
       phone. In the course of this investigation, Officer Leigh learned that either mother or her
       paramour had the phone. Officer Leigh located mother sitting in the passenger seat of a
       vehicle, with her paramour in the driver’s seat. When Officer Leigh questioned mother about
       the cell phone, mother first told him she did not know anything about the phone. Mother then
       told Officer Leigh she found the phone while walking near where she worked. Finally mother
       admitted to Officer Leigh she received the phone and some additional money in exchange for
       oral sex.
¶ 12       Catherine Sandven, a social worker with Lutheran Social Services, testified she began
       working on the minor’s case in May 2012. According to Sandven, mother completed a
       domestic violence class and a parenting class, and attended all of her visits with the minor.
       Mother also completed a drug and alcohol evaluation, which recommended mother obtain
       treatment. In addition, mother was required to complete three random drug drops each month,
       but mother missed seven drug drops and tested positive for hydrocodone in August 2012.

                                                   -3-
       When Sandven asked mother about the hydrocodone, mother indicated she was prescribed
       hydrocodone for back pain. Mother was unable to provide Sandven with a copy of the
       prescription.
¶ 13       On cross-examination, Sandven testified mother’s remaining drug drops were clean during
       the relevant time period. In addition, Sandven agreed mother’s attendance at a substance abuse
       treatment program was “sporadic.” According to Sandven, mother told her that since “she was
       dropping clean [mother] felt that she did not need to attend treatment.” Sandven was aware
       mother was arrested for stealing a cell phone, but mother denied stealing the phone.
¶ 14       Mother testified she had been prescribed hydrocodone by an emergency room physician
       after she twisted her foot. Mother explained she was unable to obtain a copy of the
       prescription, but her hospital records would show the drug was prescribed to her. Mother
       testified it was hard for her to “juggle” her treatment classes at White Oaks with her
       employment at Domino’s Pizza. Mother’s employer provided a letter advising DCFS mother
       missed some of her counseling and drug treatment classes due to work training. On
       cross-examination, mother testified she was fired from Domino’s Pizza due to her arrest
       concerning the stolen cell phone and she was evicted from her apartment for failing to pay the
       full rent amount.
¶ 15       After hearing arguments, the trial court noted mother completed domestic violence
       counseling. In addition, the court found mother’s relationship with her paramour to be
       “extremely troubling” because both mother and the minor were the victims of mother’s
       paramour’s physical abuse. In spite of this abuse to both mother and the minor, the court
       observed mother remained “willing to see [her paramour] for whatever purpose.” The court
       noted that since mother told three stories to the police about the stolen cell phone, at least two
       of those accounts were untruthful. The court commented that mother failed to provide a copy
       of her prescription for the hydrocodone.
¶ 16       The court also observed that mother’s attendance at her counseling sessions was “very
       inconsistent” and mother did not “utiliz[e] the tools what [sic] were being offered to her in
       order to make progress.” The court stated mother was making “no progress for the most part
       whatsoever” during the relevant time period. The court concluded, “When I consider the
       reason this case was brought into court initially, based on a relationship with [mother’s
       paramour] and domestic violence, and the abuse that her child has suffered, this court finds by
       clear and convincing evidence, despite some of the services that [mother] did do, that she has
       not made reasonable progress during the period of February 5, 2012, to November 5, 2012.”
       The court entered a written adjudication order finding the State proved the petition by clear and
       convincing evidence.
¶ 17       The court terminated mother’s parental rights after a best interest hearing on February 5,
       2014, and entered a dispositional order on February 6, 2014. Mother timely appeals.

¶ 18                                          ANALYSIS
¶ 19       On appeal, mother challenges only the trial court’s finding of unfitness because she
       completed, or was in substantial compliance with, her court-ordered services. Mother argues
       the court improperly allowed the State to introduce the records from White Oaks as a business
       record under section 2-18(4)(a) of the Juvenile Court Act of 1987 (Juvenile Act) because the
       State failed to prove White Oaks constitutes an “agency” pursuant to the Juvenile Act. 705
       ILCS 405/2-18(4)(a) (West 2012). Mother also submits the trial court relied on hearsay

                                                   -4-
       statements contained in the improperly admitted records to establish mother continued a
       relationship with her paramour.
¶ 20        The State responds the business records were admissible and established mother did not
       make reasonable progress to correct the conditions that resulted in the minor being removed
       from mother’s care. Specifically, the State contends mother continued to engage in a
       relationship with her paramour, failed to attend counseling sessions, refused to provide a drug
       drop, and did not make any progress toward parenting the minor.
¶ 21        We begin by considering mother’s argument that White Oaks does not qualify as an agency
       pursuant to the Act. Section 2-18(4)(a) of the Juvenile Act provides, in relevant part:
                “Any writing, record, photograph or x-ray of any hospital or public or private agency
                *** made as a memorandum or record of any condition, act, transaction, occurrence or
                event relating to a minor in an abuse, neglect or dependency proceeding, shall be
                admissible in evidence as proof of that condition, act, transaction, occurrence or event,
                if the court finds that the document was made in the regular course of the business of
                the hospital or agency and that it was in the regular course of such business to make it
                ***. *** A certification by someone other than the head of the hospital or agency shall
                be accompanied by a photocopy of a delegation of authority signed by both the head of
                the hospital or agency and by such other employee.” 705 ILCS 405/2-18(4)(a) (West
                2012).
       It is clear from the record that mother admitted she received substance abuse treatment from
       the staff at White Oaks. Thus, her treatment was not provided by an individual but, rather, a
       business or entity with multiple employees. Mother does not allege how White Oaks fails to
       qualify as an agency and does not cite to case law in support of this argument. The Juvenile Act
       instructs that its provisions must be liberally construed to accomplish its purpose. 705 ILCS
       405/1-2(4) (West 2012). Moreover, well-established case law provides that a trial court can
       admit the health care records pertaining to a respondent in termination proceedings under
       section 2-18(4)(a). In re Precious W., 333 Ill. App. 3d 893, 900 (2002). The records from
       White Oaks contained a “Certification and Delegation of Authority” that certified the records
       were made in the regular course of business. We conclude mother’s records from White Oaks
       were admissible under section 2-18(4)(a) of the Juvenile Act. Mother does not direct this court
       to a specific reference in the White Oaks records pertaining to Martel Willis, her paramour.
       Further, our independent review of the White Oaks records does not reveal any direct or
       indirect reference to an ongoing relationship with this paramour during the relevant time
       period.
¶ 22        Under the Act, a parent can be found unfit if the parent failed “to make reasonable progress
       toward the return of the child to the parent during any 9-month period after the end of the initial
       9-month period following the adjudication of neglected or abused minor.” 750 ILCS
       50/1(D)(m)(iii) (West 2012). Reasonable progress is an objective standard, measured by a
       benchmark encompassing the parent’s compliance with the service plan and the court’s
       directives in light of the conditions causing removal, as well as other conditions that would
       prevent the court from returning the minor to her parent’s custody. In re C.N., 196 Ill. 2d 181,
       216-17 (2001). Reasonable progress requires measurable movement toward reunification and
       occurs when a trial court can expect to order the minor returned to the custody of her parents in
       the near future. In re Daphnie E., 368 Ill. App. 3d 1052, 1067 (2006). The State must prove
       unfitness by clear and convincing evidence. In re Jordan V., 347 Ill. App. 3d 1057, 1067

                                                    -5-
       (2004). The trial court’s findings of unfitness are accorded great deference on review and will
       not be reversed unless they are against the manifest weight of the evidence. Id.
¶ 23       In this case, the trial court determined mother was unfit based on her failure to make
       reasonable progress toward returning the minor home from February 5, 2012, to November 5,
       2012. During that period, mother had completed some of her court-ordered tasks, including
       visiting with the minor as scheduled, completing a domestic violence class, a parenting class,
       and a drug and alcohol evaluation. However, mother failed to successfully complete substance
       abuse treatment and failed to regularly attend her counseling sessions. In addition, mother
       missed seven drug drops and tested positive for hydrocodone. Although the court mentioned
       mother spent time with her paramour, the court did not attribute this statement to the contents
       of the White Oaks records. Instead, presumably based on Officer Leigh’s testimony, the court
       concluded mother continued to spend time with her paramour. Based on this evidence, the trial
       court’s finding that mother failed to make reasonable progress toward the return of the minor
       during the relevant nine-month period was not against the manifest weight of the evidence.

¶ 24                                        CONCLUSION
¶ 25      For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 26      Affirmed.




                                                  -6-